Per Curiam.
Pursuant to a judgment of divorce, entered on February 20, 1976, plaintiff was awarded custody of the parties’ minor child, born November 24, 1970. Thereafter, on December 16, 1977, defendant petitioned the trial court to modify the judgment of divorce to award him custody of the minor child. Hearings were held on October 2, 3, and 27, and November 21, 1978, following *602which defendant was awarded custody of the minor child. This appeal followed as of right.
The trial court’s authority to modify previous custody orders stems from MCL 722.27; MSA 25.312(7):
"If a child custody dispute has been submitted to a circuit court as an original action under this act or has arisen incidentally from other actions therein or orders or judgments thereof, for the best interests of the child the court may:
"(c) Modify or amend its previous judgments or orders for proper cause shown or because of change of circumstances until the child reaches the age of 18 years or in exceptional circumstances, until the child reaches majority. The court shall not modify or amend its previous judgments or orders or issue a new order so as to change the established custodial environment of a child unless there is presented clear and convincing evidence that it is in the best interest of the child. The custodial environment of a child is established if over an appreciable time the child naturally looks to the custodian in such environment for guidance, discipline, the necessities of life and parental comfort. The age of the child, the physical environment and the inclination of the custodian and the child as to permanency of the relationship shall also be considered.”
"Best interests of the child” is defined in MCL 722.23; MSA 25.312(3), which enumerates ten factors to be considered.
This Court’s review of child custody cases is controlled by MCL 722.28; MSA 25.312(8):
"To expedite the resolution of a child custody dispute by prompt and final adjudication, all orders and judgments of the circuit court shall be affirmed on appeal unless the trial judge made findings of fact against the *603great weight of evidence or committed a palpable abuse of discretion or a clear legal error on a major issue.”
Child custody cases are considered de novo and the evidence is appraised apart from the trial judge’s findings of fact. Outcalt v Outcalt, 40 Mich App 392, 394; 198 NW2d 779 (1972), Bahr v Bahr, 60 Mich App 354, 360; 230 NW2d 430 (1975), lv den 394 Mich 794 (1975).
This Court’s duty is to enforce the "clear and convincing evidence” standard of MCL 722.27(c); MSA 25.312(7)(c), where modification of previous child custody orders is at issue. In Outcalt, supra, the trial court had ordered a change of custody on evidence this Court found was at best evenly balanced. The Court held that because clear and convincing evidence was lacking, the trial court’s findings were against the great weight of the evidence and the trial court’s order was an abuse of discretion.
The trial judge in this case recognized the applicability of the "clear and convincing evidence” standard and made extensive findings of fact, with explicit reference to the factors contained in MCL 722.23; MSA 25.312(3). Our review of his findings persuades us that he did not abuse his discretion in determining that there was clear and convincing evidence warranting a change in custody.
Affirmed.